 

AMENDMENT NO. 15 TO
RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 15 to Receivables Purchase Agreement (this "Amendment") is
entered into as of June 11, 2010 among Graybar Commerce Corporation, a Delaware
corporation, as Seller ("Seller"), Graybar Electric Company, Inc., a New York
corporation, as Servicer ("Servicer"), Falcon Asset Securitization Company LLC
(formerly Falcon Asset Securitization Corporation) ("Conduit"), and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago))
("JPMorgan")), as Agent and as a Financial Institution.

RECITALS

Each of Seller, Servicer, Conduit and JPMorgan entered into that certain
Receivables Purchase Agreement, dated as of June 30, 2000, and each of the
parties thereto amended such Receivables Purchase Agreement pursuant to the
following amendments: (i) that certain Amendment No. 1 to Receivables Purchase
Agreement, dated as of July 12, 2000, (ii) that certain Waiver and Amendment No.
2 to Receivables Purchase Agreement, dated as of January 1, 2001, (iii) that
certain Amendment No. 3 to Receivables Purchase Agreement, dated as of June 22,
2001, (iv) that certain Amendment No. 4 to Receivables Purchase Agreement, dated
as of August 29, 2001, (v) that certain Amendment No. 5 to Receivables Purchase
Agreement, dated as of October 26, 2001, (vi) that certain Amendment No. 6 to
Receivables Purchase Agreement, dated as of December 31, 2001, (vii) that
certain Amendment No. 7 to Receivables Purchase Agreement, dated as of October
23, 2002, (viii) that certain Amendment No. 8 to Receivables Purchase Agreement,
dated as of December 23, 2002, (ix) that certain Amendment No. 9 to Receivables
Purchase Agreement, dated as of October 22, 2003, (x) that certain Amendment No.
10 to Receivables Purchase Agreement, dated as of September 26, 2005, (xi) that
certain Amendment No. 11 to Receivables Purchase Agreement, dated as of August
15, 2006, (xii) that certain Amendment No. 12 to Receivables Purchase Agreement,
dated as of October 13, 2006, (xiii) that certain Amendment No. 13 to
Receivables Purchase Agreement, dated as of September 25, 2009 and (xiv) that
certain Amendment No. 14 to Receivables Purchase Agreement, dated as of October
9, 2009 (such Receivables Purchase Agreement, as so amended, the "Purchase
Agreement").

Each of the parties hereto now desires to amend the Purchase Agreement, subject
to the terms and conditions hereof, as more particularly described herein.

1         

--------------------------------------------------------------------------------



 

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2.   Amendments to the Purchase Agreement.  Subject to the terms and
conditions set forth herein, the Purchase Agreement is hereby amended by:

            (a) replacing Section 7.1(j) of the Purchase Agreement in its
entirety to read as follows:

            "Collections.  Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account, (2) each Lock-Box and Collection Account to be subject at all times to
a Collection Account Agreement that is in full force and effect and (3) all
collections related to an Excluded Obligor shall be deposited into accounts
separate from the Lock-Boxes and Collection Accounts.  In the event any payments
relating to Receivables are remitted directly to Seller, any Affiliate of a
Seller Party or to Servicer, as agent for Seller, such Seller Party or Affiliate
of a Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller Party or Affiliate of a Seller Party will itself hold
or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers.  Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.";



            (b) replacing the definition of "Receivable" in Exhibit I to the
Purchase Agreement in its entirety as follows:

            ""Receivable" means all indebtedness and other obligations owed to
Seller or Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto.  Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.  Notwithstanding the foregoing, "Receivable" shall not include
indebtedness or other obligations owed to Originator by an Obligor arising on
and after the date such Obligor is approved in writing by the Agent as an
Excluded Obligor.";



2         

--------------------------------------------------------------------------------



 



 

            (c) adding a new definition of "Excluded Obligor" to Exhibit I to
the Purchase Agreement which shall read as follows:

 

            ""Excluded Obligor" means an Obligor identified from time to time in
a written schedule provided from the Servicer to the Agent and consented to in
writing by the Agent.  For convenience of the parties, such Excluded Obligors
may be identified on Schedule C to this Agreement." and

 

            (d) by adding a new Schedule C, entitled "Excluded Obligors", to the
Purchase Agreement which shall read as follows:

 

"EXCLUDED OBLIGORS

 

Schlesinger-Siemens Electrical, LLC

58 89 57th St.

Maspeth, NY 11378

 

Siemens Industry, Inc.

45470 Commerce Center Dr

Plymouth Township, MI 48170

 

Siemens Capital Company, LLC

170 Wood Ave. South

Iselin, NJ 08830

 

Rolls-Royce Energy Systems, Inc.

3         

--------------------------------------------------------------------------------



 

607 W. Chestnut St.

Mount Vernon, OH  43050".

 

Section 3.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof (the "Effective Date"), upon the
satisfaction of the conditions precedent that:

(a)   Amendment.  The Agent and each Purchaser shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b)   Representations and Warranties.  As of the Effective Date, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Purchase Agreement and in each other Transaction Document shall
be true and correct in all material respects as though made on the Effective
Date (and by its execution hereof, each of Seller and Servicer shall be deemed
to have represented and warranted such).

(c)   No Amortization Event.  As of the Effective Date, both before and after
giving effect to this Amendment, no Amortization Event or Potential Amortization
Event shall have occurred and be continuing (and by its execution hereof, each
of Seller and Servicer shall be deemed to have represented and warranted such).

Section 4.   Miscellaneous.

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Purchase Agreement or of any other instrument or agreement referred to therein;
or (ii) prejudice any right or remedy which any Purchaser or the Agent may now
have or may have in the future under or in connection with the Purchase
Agreement, as amended hereby, or any other instrument or agreement referred to
therein.  Each reference in the Purchase Agreement to "this Agreement,"
"herein," "hereof" and words of like import and each reference in the other
Transaction Documents to the "Receivables Purchase Agreement" or to the
"Purchase Agreement" shall mean the Purchase Agreement as amended hereby.  This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

4         

--------------------------------------------------------------------------------



 

(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c)   Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses incurred in connection with
the preparation, execution and delivery of this Amendment (including the
reasonable fees and expenses of counsels to the Agent and/or the other
Purchasers).

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(Signature Page Follows)

5         

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

GRAYBAR COMMERCE CORPORATION

By:                                                                 
Name: 
Title:   

GRAYBAR ELECTRIC COMPANY, INC.,
as Servicer

By:                                                                 
Name: 
Title:   

FALCON ASSET SECURITIZATION COMPANY LLC (formerly Falcon Asset Securitization
Corporation)

By:                                                                 
Name:  Joel Gedroic
Title:    Executive Director

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)),
as Agent and as sole Financial Institution

By:                                                                 
Name:  Joel Gedroic
Title:    Executive Director

 

6

--------------------------------------------------------------------------------

